 In theMatter Of UNITED ENGINEERINGCOMPANYandJOHN ARBIN,AN INDIVIDUALCase No. 20-C-17P3.Decided June 9, 1949DECISIONANDORDEROn November 5, 1948, Trial Examiner Wallace E. Royster issuedhis Intermediate Report and Recommended Order in the above-en-titled proceeding finding that the Respondent had engaged in unfairlabor practices and recommending that it cease and desist from inter-fering with, restraining, or coercing its employees in the exercise oftheir rights as guaranteed in Section 7 of the Act, and take affirmativeaction as set forth in the copy of the Intermediate Report attachedhereto.Thereafter the Respondent filed its exceptions to the Inter-mediate Report and Recommended Order, and its brief in support.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this proceeding to a three-member panel [Members Houston, Reyonlds, and Murdock].The Board has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and brief filed by the Respondent, andthe entire record in the case, and hereby adopts the findings, conclu-sions, and recommendations of the Trial Examiner,with the additionsand modifications noted below."In agreement with the findings of the Trial Examiner we find (a)that because the terminal date of the contract was uncertain 2 and1The master contract between employers engaged in ship repairs on the Pacific Coast, towhich Matson Navigation Co , Maintenance Division(Respondent's predecessor),was sig-natory, bears the date April 1, 1941, and was stipulated into the record as effective fromthat dateApparently it was signed on August 5, 1941. Inadvertently,we believe, theTrial Examiner found that the master contract was "signed"on April 1,1941.We allowthe Respondent's exception with respect to this finding,although the finding does notaffect the correctness of the ultimate conclusions of the Trial Examiner2The master contract, dated April 1, 1941, contains the following paragraphs pertinentto this proceeding:4Duration of Agreements-The duration of the agreements shall be for the periodof two years or for the period of the National Emergency as proclaimed by the84 N. L. R. B., No. 10.74 UNITED ENGINEERING COMPANY75,the contract had been running for nearly 6 years at the time ofArbin's discharge, Respondent's employees were then free to engagein activity for a rival union,3.and (b) that Respondent had knowledgeof the reason for the requested termination sufficient to place uponit a duty to inquire into the motivating factor in Arbin's expulsionby the I. A. M.4 In the absence of such inquiry we find that Respond-ent violated Section 8 (a) (3) of the Act by acceding to the I. A. M.'sPresident of the United States-or whichever is longer, and said agreements shalhcontinue in force and effect thereafter from year to year unless either party shalldesire a change, in which event, the party desiiing the change shall give the otherparty notice in writing of the proposed change or changes at least thirty daysprior to the expiration of such year, it being expressly understood, however, that onthe demand of Labor thirty days prior to April 1, 1942, and on demand of eitherparty every six months thereafter, the wage scales in said agreements shall bereviewed by the partiesIf the cost of living, as shown in the "Index Numbers ofCost of Goods Purchased by Wage Earners and Salaried Workers in Large Cities,"-published by the United States Bureau of Labor Statistics, United States Departmentof Labor, shall have changed at the time of the review from the cost of living at thetime of the making of this agreement by five percent or more, the wage scales shall becorrespondingly adjusted.In the event the necessary data is not obtainable at thedate of review, it may be secured at a later date and the wage adjustment shall bemade effectiveretroactively to the date of review.7 It is expressly understood that existing working conditions in the various dis-tricts shall continue in force and effect until changed by mutual agreement exceptas herein specifically otherwise provided.On August 5, 1941, Matson Navigation Co., Maintenance Division, and San FranciscoLodge 68, I A. M., entered into an agreement entitled : "The Following SupplementalAgreement is in Amplification of Section No. 7 of the Pacific Coast Master AgreementCovering Ship Repair Work " Section 1 of this supplemental agreement, covering unionsecurity, is quoted by the Trial Examiner (I. it. p. 80).The agreement contains no refer-ence to its duration and, of course, needs none in view of the fact that it is simply inamplification of Section 7 of the master contract.With respect to the duration clause of the April 1, 1941, master contract, Section 4,we find that at the time of the discharge of Arbin the contract was running "for theperiod of the National Emergency as proclaimed by the President of the United States."In this connection we note that Presidential Proclamation 2714 of December 31, 1948.(12 F. R 1), proclaimed the cessation of hostilities of World War II, although affirmingthat "a state of war still exists"By Joint Resolution of July 25, 1947 (61 Stat 449,451), the 80th Congress, 1st Session, terminated numerous emergency and war powers,but as to the interpretation of certain statutes said, in Section 3, that the effective dateof the resolution "shall be deemed to be the date of termination of any state of warheretofore declared by the Congressand of the national emergencies proclaimed by thePresidenton September 8, 1939 and on May 27, 1041 " (Emphasis supplied ) Thus,the national emergency has been recognized by the Congress as continuing beyond March1947.8Matter of Rheem Mfg.Co , 70 N L. R B. 57 ; compareMatter of Colgate-Palmolive-PeetCo., 70 N L R B 12024As Section 8 (a) (3) of the amended Act-as did Section 8 (3) before it-proscribes"discrimination in . . . tenure of employment," we see no merit in Respondent's state-ment in its exceptions that it "permitted" Arbin to terminate his employment but did not"discharge" him.Having refused to allow Arbin to work without a clearance, Respondentis unrealistic in claiming, in effect, that Arbin voluntarily quitWe note also that no authorities are cited by Respondent in support of its furtherargument in this connection that it was under no obligation to investigate the I. A. M.'srequest in the absence of a definite demand that Arbin be returned to work.We see nomore reason to penalize Arbm for failure to demand reinstatement than to penalize him,for failure to exhaust his intra-union remedies in the circumstances, the latter policybeing one the Board has frequently disapprovedMatter of The American White CrossLaboratories, Inc,66 N. L. It. B 866,877; Matter of Durasteel Co.,73 N. L. R. B. 941,945;Matter of Westinghouse Electric Corp.,80 N L R B 945. '76DECISIONS OF NATIONAL LABOR RELATIONS BOARDrequest that Arbin be terminated until such time as he should procurea current clearance.As evidence of requisite knowledge we rely upon the uncontradicted-testimony of Arbin concerning two conversations of his on March 17,1949 (the day he picked up his pay), with responsible representatives,of the Respondent in direct connection with their respective duties .5(1)Arbin, in reporting his inability to get an I. A. M. clearance,told a personnel office employees who inquired why Lodge 68 hadrefused the clearance, that it was because he "belonged to two unions,the C. I. O. and 68."He was told to go to MacDonald for a toolclearance in order to get his final pay.(2) Immediately thereafter Arbin spoke with MacDonald.Thetestimony established that Arbin was a "marine repair machinist(outside)," his foreman was one Jack Lane, and MacDonald was the"outside superintendent for the machinists."Thus it appears thatMacDonald was a supervisor and that it was necessary for outsidemachinists to clear through him before leaving the Respondent'semploy.The record shows that MacDonald asked whether Arbinwas not coming back to work, that Arbin explained that he couldn'tget a Local 68 J. A. M.) clearance because he belonged to Lodge168, C. I. 0., and that MacDonald then said that he was sorry and"that is what you get for belonging to two unions."ORDERUpon the basis of the above findings of fact and the entire recordin the case, and pursuant to, Section 10 (c) of the National LaborRelations Act, as amended, the National Labor Relations Board here-by orders that the Respondent, United Engineering Company, San'The Board has recognized,in effect, that knowledge that employees have been expelledfrom a union partially,at least, for dual unionism,places a duty on the Employer toinquire to what extent such activity contributed to the expulsion and subsequent requestfor discharge.Matter of Durasteel Co., supra.CompareMatter of Spicer Mfg.Corp.,70 N. L.R. B 41, where the Board held the respondent's knowledge insufficient to requireit to inquire further.At the time of theSpicerdischarges,the employees in questionhad been suspended from the unionpending disposition of charges,but not expelled, anditwas not clearly established that the employment office personnel,or any managementofficials above the level of foremen, had knowledge of the reason for the requested dis-chargessArbin went to the personnel office on Friday,March 14, 1947, because his time cardhad been pulled,and again on March 17,1947, to report his inability to get a clearanceand to get his pay.He testified that one of the times there was a girl in the office andthe next there was a man, but he could not be sure on which day it was the girl andwhich the man.He said that he did not know the names of the people in the personneloffice,and that during the 5 years of his employment he had been there "about half adozen times altogether." UNITED ENGINEERING COMPANY77Francisco, California, and its officers, agents, successors, and assigns,shall :1.Cease and desist from :(a)Encouraging membership in International Association of Ma-chinists Lodge No. 68, or encouraging or discouraging membershipin any other labor organization of its employees, by discriminatorilydischarging its employees, or by discriminating in any other mannerin regard to hire or tenure of employment or any term or conditionof their employment;(b) In any like or related manner interfering with, restraining,or coercing its employees in the exercise of the rights guaranteedby Section 7 of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Offer John Arbin immediate and full reinstatement to hisformer or substantially equivalent position, without prejudice to hisseniority and other rights and privileges;(b)Make whole John Arbin for any loss of pay he may havesuffered by reason of the Respondent's discrimination against him bypayment to him of a sum of money equal to the amount which henormally would have earned as wages during the period from thedate of his discharge to the date of the Respondent's offer of rein-statement, less his net earnings during said period;(c)Post in conspicuous places in the plant of the Respondent atSan Francisco, California, copies of the notice attached hereto,marked "Appendix A." 7 Copies ofsaidnotice, to be furnished by theRegional Director for the Twentieth Region, shall, after being dulysigned by the Respondent's representative, be posted by the Respond-ent immediately upon receipt thereof and be maintained by it forat least sixty (60) consecutive days thereafter in conspicuous places,including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered by any othermaterial;(d)Notify the Regional Director for the Twentieth Region inwriting, within ten (10) days from the date of this Order, what stepsthe Respondent has taken to comply herewith.4 In the event that this Order is enforced by decree of a United States Court of Appeals,there shall be inserted before the words,"A DECISION AND ORDER,"the words, "ADECREE OP THE UNITEDSTATES COURT OF APPEALS ENFORCING." '78DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX ANOTICE TO ALLElUPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National Labor-Relations Act, we hereby notify our employees that :WE WILL NOT encourage. membership in or activity on behalfOf INTERNATIONAL ASSOCIATION OF MACHINISTS, LODGENo.68,orencourage or discourage membership in any other labor organi-zation of our employees by discriminating against any of them-in regard to their hire or tenure of employment or any terms orconditions of employment because of their membership in oractivity in behalf of any such labor organization.WE WILL OFFER to John Arbin full reinstatement to his former,or substantially equivalent position without prejudice to hisseniority or other rights or privileges previously enjoyed, andmake him whole for any loss of pay suffered as the result of dis-crimination against him.UNITED ENGINEERING CO.,Employer.;Dated ----------------------By ------------------------------(Representative)(Title)This' notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERBenjamin B.Law, Esq.,for the General Counsel.Brobeck, Phleger&Harrison,by Richard Ernst, Esq.,of San Francisco,,Calif., for Respondent..J.H. Sapiro, Esq.,of San Francisco,Calif , for John Arbin.STATEMENT OF THE CASEUpon a charge filed July 28, 1947, by John Arbin, an individual, the General-Counsel of the National Labor Relations Board, herein respectively called theGeneral Counsel and the Board,by the Regional Director for the TwentiethRegion(San Francisco,California),issued a complaint,1dated August 31, 1948,against United Engineering Company, San Francisco, California,herein calledRespondent,alleging that Respondent had engaged in and was engaging inunfair labor practices affecting commerce within the meaning of Section 8 (a)(1) and (3) of the National Labor Relations Act, herein called the Act.With respect to the unfair labor practices, the complaint alleged that Re-spondent on March 13, 1947, discriminatorily discharged John Arbin because1A consolidated complaint against several employers was issued upon a number of indi-vidual charges.At the opening of the hearing,I granted a motion by Respondent to severits case from the othersFrom that point, the hearing concerned only the allegation of,the complaint respecting Respondent. UNITED ENGINEERING COMPANY79of his membership in and activity on behalf of Machinists Union, Local No.368, United Steel Workers of America, C. I. 0., herein called USA, and becauseof the refusal of International Association of Machinists, Lodge No. 68, hereincalled the IAM, to give him a work clearance.In its answer, dated September 10, 1948, Respondent denied that Arbin wasdischarged, asserted that he had terminated his employment, and had not beenreinstated, admitted that the termination of employment of Arbin was occa-sioned by the request of the IAM, and asserted affirmatively that the Board iswithout jurisdiction to hear this cause because the complaint fails to allegethat a charge was served on Respondent within 6 months of the occurrence ofthe alleged unfair labor practice and that John Arbin filed the charge on behalfof the USA, a labor organization allegedly not in compliance with Section 9 (h)of the Act.Pursuant to notice, a hearing was held in San Francisco, California, onSeptember 22 and 23, 1948, before the undersigned Trial Examiner duly desig-nated by the Chief Trial Examiner. All parties were represented by counsel, allparticipated in the hearing, and were afforded full opportunity to be heard, to,examine and cross-examinewitnesses, and to introduce evidence bearing uponthe issues.A motion made at the close of the hearing by the General Counsel 2 to conformthe pleadings to the proof was granted without objection.Although affordedopportunity to do so, none of the parties argued on the record. All parties weregranted 15 days from the close of the hearing for the purpose of filing briefs.Abrief has been received from Respondent.Upon the entire record in the case, and from my observation of the witnesses,I make thefollowing :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTUnited Engineering Company is a California corporation, engaged at SanFrancisco, California, in the business of repairing ships used for the transporta-tion of'goods in interstate and foreign commerce.Respondent conceded at thehearing, for the purposes of this proceeding, that its business affects commercewithin themeaningof the Act.II.THE LABOR ORGANIZATIONS REFERRED TO IN THE COMPLAINTInternational Association of Machinists, Lodge No. 68, unaffiliated, and Ma-'chinistsUnion, Lodge No. 168, United Steel Workers of America, affiliated withthe Congress of Industrial Organizations, are labor organizations admitting tomembership employees of Respondent.III.THE UNFAIR LABOR PRACTICESOn April 1, 1941, Matson Navigation Co., Respondent's predecessor, signed acollective bargaining contract with the IAM to be in effect for 2 years or, iflonger, for the period of the National Emergency as proclaimed by the Presidentof the United States.On August 5 of that year, the parties signed a supplementto the original agreement. So far as the record reveals, the contract as supple-mented was in effect at all times material herein.2This designation is applied here and elsewhere in this report to the attorney repre-senting the General Counsel at the hearing. I80DECISIONS OF NATIONAL LABOR RELATIONS BOARDSometimeafter the execution of the agreement, Respondent acquired the busi-ness of Matson Navigation Co. and its rights, privileges,and obligations underthe contract.There is no evidence that Respondent adopted the contract by anyformal act, but the evidence shows without dispute and it isfound that at alltimes material to the issues hereinafter discussed, Respondent and the IAMwere the parties to the agreement.John Arbin, whose discharge is alleged to have been discriminatory, wasemployed as a marine machinist on June 3, 1942, and worked in that capacitythrough March 13, 1947.Arbin, during the last year of his employment, heldmembership both in the IAM and the USA.By letter dated February 24, 1947, Arbin was informed by the IAM that hewas charged with "assisting, supporting, and fostering a dual union" in violationof the IAM's constitution and that he would be given a hearing on the charge onMarch 3. Arbin did not appear for hearing.On March 11, the IAM wrote Respondent stating that Arbin was notits memberand requesting his termination until his employment was approved by the IAM.Upon his arrival at Respondent's shop on the morning of March 14, Arbinwas called to the personnel office where he was advised that he was not in goodstanding with the IAM and must obtain a new "clearance" before going to work.Arbor went to the office of the IAM, learned that he had been expelled from thatorganization and fined $1,000.He did not pay the fine, was not reinstated as amember, and, of course, received no clearance. These last events happening onFriday, Arbin returned to the plant on Monday. There he told some of his fellowworkers of his predicament, told his foreman, Jack Lane, that he wasnot goingto work, and then reported to the personnel office.Arbin was unable to recall towhom he spoke there, whether man or woman, but testified that he informed anemployee there that he was unable to get a clearance because he was a memberof two unions, one of them the USA. Arbin was told that he must get a "toolclearance" before he could be paid, so for that purpose went to a Mr. MacDonald,whom Arbin described as the "outside superintendent for the machinists."Mac-Donald when told by Arbin that he could not get clearance from the IAM and,therefore, must account for his tools to get his wages to date, remarked : "Well,Iwish I could help you, but I can't . . . that is what you get for belongingto two unions."' Arbin replied that he had kept his dues current with the IAMand thus had a right to belong to the USA.This constitutes the evidence in support of the complaint. There is no conflictin testimony.Arbin's appearance oh the stand was that of a truthfulwitnessand his testimony is credited.MacDonald was not called as a witness and nostatement was made suggesting that he was unavailable. No witness was calledto controvert Arbin's testimony concerning his conversation with an individualin Respondent's personnel office on March 17.Respondent's defense is that under the contract, it had no alternative to com-plying with the ' IAM's request for Arbin's discharge.The contractprovisionrelied upon reads :It is hereby agreed that all employees covered in this agreement who comeunder the jurisdiction of the Machinists' Union shall be members of SanFrancisco Lodge No. 68, I. A. of Al. If San Francisco Lodge No. 68is unableto furnish required help, any employee hired must secure a clearance throughthe office of Lodge No. 68 before starting to work.30n cross-examination Arbin testified that MacDonald was "kidding"when he madereference to'two unions.I interpret this to mean that MacDonald'smanner was jocular. UNITED ENGINEERING COMPANY81No contention was advanced at the hearing that this clause did not. establisha closed shop and the evidence is clear that the parties to the contract so regardedit.Although there is basis for an argument (not made in this record) that therequirement of membership in the IAM as a condition of employment is notabsolute, I find that the clause established a modified form of closed shop atRespondent's shop.The principal contention of the General Counsel is that as the contract hadalready run nearly 6 years when Arbin was discharged and as its terminal datecould not be predicted, the employees were free at any time to engage in activityfor a rival union.Respondent argues that if there is such a protected periodit can only be at a time near the contract's anniversary which, in the case of theclosed-shop provision, is August 5. I find that the p6sition of the GeneralCounsel correctly reflects Board law where, as here, the contract's terminaldate is uncertain.4The crucial question for disposition is Respondent's knowledge of the IAM'smotivation in requesting Arbin's discharge. Testimony of Respondent's witness,Cleo Jackson, an assistant in the personnel office, that such requests were routineand that there was nothing about the one concerning Arbin to indicate the IAM'smotivation is believed.However, Arbin's testimony that he told someone in thepersonnel office on March 17 that he was unable to secure a clearance from theIAM because of his membership in the USA stands uncontradicted; so, too, asto the remark by Superintendent MacDonald that Arbin was reaping his rewardfor belonging to two unions. The record does not describe MacDonald's duties,except that it appears that Arbin was required to obtain MacDonald's "clearance"before checking in his tools.Some significance attaches, of course, to his title.The inference is fair, and is drawn, that Superintendent MacDonald possessesstatus higher than that of foreman.Considering the information given by Arbin to MacDonald and to the employeein the personnel office, the conclusion is reasonable that Respondent was therebygiven notice as to the reason for Arbin's inability to secure a clearance from theIAM.Assuming that the individual in the personnel office was a minor em-ployee with authority to act only in accordance with routine, it was this officewhich acted upon the IAM request and notice to that office of the reason whichmoved the IAM to seek Arbin's discharge was notice to RespondentRespondent's further defenses that service of the charge is not alleged in thecomplaint and that Arbin is "fronting" for the USA, a union allegedly not incompliance with the requirements of Section 9 (h) of the Act, lack merit. It isclear that the charge was filed July 28, 1947, and served on Respondent less than10 days later.No authority is cited in support of the contention that such servicemust be alleged in a complaint.The charge was filed by John Arbin, an individual, and not by a noncomplyingunion. I find it to be. immaterial that Arbin is a member of the USA, that theUSA may have desired him to take such action, and that the USA may derivean incidental benefit from a finding that an unfair labor practice was com-mitted eI find that Arbin was expelled from the IAM because of his membership in andactivity in behalf of the USA; that the IAM requested Arbin's discharge for that4Matter of Colgate-Palmolive-Peet Company,70 N L R. B. 1202, 1226. Cf.Matter ofSouthwestern Portland Cement Company,65 N. L R. B 1.E Cf. Matter of Spicer Manufacturing Corporation,70 N L R B. 41.6N. L. R. B. v. Indiana d Michigan ElectricCo., 318 U. S 9, 18. 82DECISIONS OF NATIONALLABOR RELATIONS BOARDreason ; that respondent knowing of the IAM's motivation complied with that re-quest on March 17, 1947.7 By so doing, Respondent discriminated in regard tothe tenure of employment of John Arbin because of his membership in andactivity in behalf of USA, thereby discouraging membership in USA and therebyviolating Section 8 (1) and (3) of the Act.'IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent, set forth in Section III, above, occurring in con-nection with its operations described in Section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V.THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices,I will recommend that it cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Having found that Respondent discriminatorily discharged John Arbin at therequest of the TAM with knowledge that the request was made because of Arbin'smembership in and activity on behalf of the USA, I will recommend thatRespondent offer to Arbin immediate and full reinstatement to his former orsubstantially equivalent position and make him whole for any loss of pay he mayhave suffered by reason of Respondent's discrimination against him by payment tohim of a sum of money equal to that he normally would have earned as wagesfrom March 17, 1947, to the date of offer of reinstatement, less his net earningsduring that period.As I am of the opinion that the discharge resulted from Re-spondent's misconception of its obligation under its contract with the IAM, I willnot recommend that Respondent cease and desist from the commission of anyunfair labor practice other than the one found.Upon the basis of the above findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1. International Association of Machinists, Lodge No. 68, and Machinists Union,Lodge No 168, United Steel Workers of America, C. I. 0., are labor organiza-tions within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the tenure of employment of John Arbinthereby encouraging membership in International Association of Machinists,Lodge No. 68, and discouraging membership in Machinists Union, Lodge No. 168,United Steel Workers of America, C I. 0, Respondent has engaged in unfair laborpractices within the meaning of Section 8 (1) and (3) of the Act.7The complaint alleges this date to be March 13 when Arbin last worked for Respondent.However, Respondent's refusal to permit Arbin to work March 14 in consideration of theapparently valid request of the IAM was proper. Only when Arbin was actually severedfrom his employment on March 17, Respondent then having knowledge of the reason forhis difficulty with the IAM, did discrimination occur.Respondent's contention that Arbinwas not discharged is not in accord with the facts.He was notpermittedto work withouta clearance from IAM.8 These provisions of the Act in effect on March 17, 1947, are continued without change.of moment here in the Act as amended.SeeMatter of Crossett Lumber Company,4 N. L. R. B. 440,49,7-498. UNITED ENGINEERING COMPANY83-3.The aforesaid unfair labor practices are unfair labor practices affecting.commerce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, and upon,the entire record in the case, I recommend that United Engineering Company,.San, Francisco, Calif, its, officers, agents, successors, and assigns, shall :1.Cease and desist from :(a) Encouraging membership in International Association of Machinists, LodgeNo. 68, discouraging membership in Machinists Union, Lodge No. 168, UnitedSteelWorkers of America, C. I. 0, or encouraging or discouraging membership,in any other labor organization of its employees by discriminatorily dischargingits employees or discriminating in regard to their hire and tenure of employmentor any term or condition of employment ;(b) In any like or similar manner, interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, to form labororganizations, to bargain collectively through representatives of their own choos-ing and to engage in concerted activities for the purposes of collective bargain-ing'or other mutual aid and protection as guaranteed in Section 7 of the Act.2 Take the following affirmative action, which I find will effectuate the policiesof the Act:(a)Offer to John Arbin immediate and full reinstatement to his former or sub-stantially equivalent position and make him whole in the manner set forth in,-Section V, above, entitled "The remedy" ;(b) Post at its plant in San Francisco, California, copies of the notice attachedhereto and marked "Appendix."Copies of said notice, to be furnished by the Re-gional Director for the Twentieth Region, after being duly signed by representa-tives of the Respondent shall be posted by Respondent immediately upon receiptthereof and maintained by it for a period of sixty (60)' consecutive days' there-after in conspicuous places, including all places where notices to employees cus-tomarily are posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered by other material ; and,-(c)Notify the Regional Director for the Twentieth Region (San Francisco,California), in writing within ten (10) days from the receipt of this IntermediateReport and Recommended Order what steps Respondent has taken to complyherewith.As provided in Section 203 46 of the Rules and Regulations of the National'Labor Relations Board-Series 5, as amended August 18, 1948, any party may,within twenty (20) days from the date of service of the order transferring the-case to the Board, pursuant to Section 203.45 of said Rules and Regulations, filewith the Board, Rochambeau Building, Washington 25, D. C., an original andsix copies of a statement in writing setting forth such exceptions to the Inter-mediate Report and Recommended Order or to any other part of the recordor proceeding (including rulings upon all motions or objections) as he reliesupon, together with the original and six copies of a brief in support thereof ;and any party may, within the same period, file an original and six copies of abrief in support of the Intermediate Report and Recommended Order. Im-mediately upon the filing of such statement of exceptions and/or briefs, the partyfiling the same shall serve a copy upon each of the other parties. Statements ofexceptions and briefs shall designate by precise citation the portions of the.record relied upon and shall be legibily printed or mimeographed, and if mimeo-- .84DECISIONS OF NATIONAL LABOR RELATIONS BOARDgraphed shall be double spaced.Proof of service on the other parties of allpapers filed with the Board shall be promptly made as required by Section 203.85.As further provided in said Section 203.46 should any party desire permissionto argue orally before the Board, request therefor must be made in writing tothe Board within ten (10) days from the date of service of the order transferringthe case to the Board.In the event no Statement of Exceptions is filed as provided by the afore-said Rules and Regulations, the findings, conclusions, recommendations, andrecommended order herein contained shall, as provided in Section 203.48 of saidRules and Regulations, be adopted by the Board and become its findings, con-clusions, and order, and all objections thereto shall be deemed waived for allpurposes.Dated at Washington, D. C., this 5th day of November 1948.WALLACE E. RoYSTER,Trial Examiner.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT by means of discharge or in any like or similar manner,unlawfully discriminate in regard to the hire and tenure of employment ofour employees to encourage or discourage membership in INTERNATIONALASSOCIATION OF MACHINISTS, LODGE NO. 68; MACHINISTS UNION, LODGE No.168,UNITED STEEL WORKERS OF AMERICA, C. I. 0.; or in any other labororganization of our employees.WE WILL OFFER to John Arbin immediate and full reinstatement to hisformer position and make him whole for any loss of pay he may have sus-tained by reason of the discrimination against him.UNITED ENGINEERINGCOMPANY,Employer.Dated-------------------------By----------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by other material.